DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 AUGUST 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 AUGUST 2021 was filed after the mailing date of the Final Office Action on 18 AUGUST 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s arguments, see REMARKS, filed 18 AUGUST 2021, with respect to the objection to the drawings and the art rejections have been fully considered and are persuasive.  The objection to the drawings and the art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the RCE filed on 18 AUGUST 2021, Applicant has amended the claim so that the method is performed with on a single sensor in the analysis channel to have a first type of target 
While KHATTAK is considered to be the closest prior art of record, the newly added limitation of “a sensor such that the first type of target analyte directly or indirectly bound to the first signaling agent and the second type of target analyte directly or indirectly bound to the second signaling agent” and “electrically stimulating the reacted substrate first signaling agent complex, and the reacted substrate-second signaling agent complex to generate a first signal and a second signal, which are detected by the sensor, wherein the signal for each substrate-signaling agent complex is based on the respective potential of the signaling agent for the analyte, and the sensor simultaneously detects the first and second signals” is not found or suggested in the prior art or upon further searching by the Examiner.  
Independent claim 7 has also been amended in a similar way and is also found allowable by the Examiner.  
Claims 1-14 and 29-32 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797